Rose, J.,
dissenting.
I am firm in the conviction that the legislature was without power to direct the supreme court to appoint a court of condemnation to ascertain the value of the privately owned electric light and power plant at the city of Mitchell for the ■ purpose of municipal proceedings to acquire ownership thereof by condemnation. The supreme court had no authority to make the appointment. Both the act of the legislature and the judicial order of appointment were void as violations of the Constitution, which provides:
“The supreme court shall have jurisdiction in all cases relating to the revenue, civil cases in which the state is a party, mandamus, quo warranto, habeas corpus, and such appellate jurisdiction as may be provided by law.” Const, art. V, sec. 2.
The jurisdictional powers thus enumerated excluded all others. The necessity for those limitations on power has been demonstrated by legislative usurpations. The jurisdiction of the supreme court is appellate and original. The appellate jurisdiction may be enlarged by statute, but the original jurisdiction is limited by the Constitution *259to “cases relating to the revenue, civil cases in which the state is a party, mandamus, quo warranto, habeas corpus.” What the legislature attempted to require the supreme court to do was not to exercise appellate power. There was no appeal herein from any inferior court or other tribunal. This proceeding was an original one in the supreme court and was docketed by the clerk thereof. Adverse litigants appeared by counsel at the bar and presented diverse views of the law in an original proceeding outside of those enumerated in the Constitution. It was not a case relating to the revenue, to a civil case in which the state is a party, mandamus, quo warranto, or habeas corpus. The legislative act did not authorize the appointment of an officer of the supreme court. By virtue of a certificate showing that the city of Mitchell voted to acquire the privately owned electric light and power plant there, the legislature attempted to give directions as follows: “The supreme court shall within thirty days after the receipt of such certificate, appoint, three district judges from three of the judicial districts, of the state, and said three judges shall constitute a court of condemnation for the ascertainment, and finding of the value of any such plant, works, or system, and the said supreme court shall enter an order requiring such judges to attend as a court of condemnation at the county seat, in which such city is located.” Comp. St. 1929, sec* 19-702.
This is a specific command to the supreme court, as such, to make a judicial appointment and to enter a judicial order, — both outside of either appellate or original jurisdiction.'
It has often been held that the enumeration of jurisdictional powers in the section of the Constitution, herein-before quoted, excludes all powers not so enumerated. In a unanimous opinion, never since changed, the rule of general application was stated as follows:
“It is not within the power of the legislature to confer upon this court original jurisdiction over subjects not enumerated in the Constitution.” State v. Hall, 47 Neb. *260579. See, also, to the same effect Miller v. Wheeler, 33 Neb. 765; Bell v. Templin, 26 Neb. 249; Edney v. Bcmm, 70 Neb. 159; Larson v. Wegner, 120 Neb. 449.
It follows, as already stated, that power to appoint a court of condemnation is not within the appellate jurisdiction of the supreme court and is not within its original jurisdiction, because the proceeding herein is not an appeal, or a case relating to the revenue, a civil case in which the state is a party, mandamus, quo warranto, or habeas corpus.
Neither expediency nor convenience justifies a legislative act or a judicial order beyond the boundary of power fixed by the Constitution. Without the makeshifts of supreme court commissions and the calling of district judges, the supreme court has been unable to perform all the duties arising within its appellate and original jurisdictions.
Litigants invoking rights protected by the Constitution should not be required to stand aside, while others beyond the boundary of judicial power engage the attention and time of the supreme court. The legislature should not be permitted to thus disturb the proper course of judicial proceedings, and the supreme court should not acquiesce in the usurpation, however laudable the legislative aim or the judicial purpose may be.